Citation Nr: 0511103	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-28 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as intermittent explosive disorder.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder impingement syndrome.

4.  Entitlement to an initial evaluation in excess of 10 
percent for mechanical low back pain.

5.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee retropatellar syndrome, status post 
anterior cruciate ligament repair.

6.  Entitlement to a compensable initial evaluation for 
hypertension.

7.  Entitlement to a compensable initial evaluation for 
psoriasis.

8.  Entitlement to a compensable initial evaluation for 
vascular tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from May 1997 to September 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for 
service connection for explosive disorder.

The issue of entitlement to service connection for a right 
wrist disability and the issues an increased evaluation for 
service-connected right shoulder impingement syndrome, 
mechanical low back pain, hypertension, vascular tension 
headaches, psoriasis, and right knee retropatellar pain 
syndrome, status post anterior cruciate ligament repair are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDING OF FACT

Intermittent explosive disorder has been shown by competent 
evidence to be causally related to the veteran's active 
service.


CONCLUSION OF LAW

A psychiatric disability, intermittent explosive disorder, 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Notice

With regard to the issue of entitlement to service connection 
for a psychiatric disability, the Board notes that a VA 
letter issued in May 2002 apprised the appellant of the 
information and evidence necessary to substantiate his claim, 
which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in his possession that pertains to the 
claim.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim for service connection 
for a psychiatric disability was initially denied prior to 
issuance of VCAA notification.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in May 2002 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical reports, 
as well as reports of VA treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim for service connection for a 
psychiatric disability.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim for 
service connection.  Essentially, all available evidence that 
could substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual Background

Service medical records dated in June 1998, October 1998, and 
April 1999 reflect that the veteran sought treatment after 
falling from a horse.  In June 1998, he reported he landed on 
his face.

A May 2001 service medical record indicates that the veteran 
was taking Prozac.  

In service medical records dated in April 2001 and June 2001 
the veteran indicated that he was a horse rider and trainer 
in the Army and that he had suffered three concussions as a 
result of being thrown from a horse.

A July 2001 service medical record reflects that the veteran 
took Fluoxetine for depression.

The veteran's remaining service medical records are silent 
for any complaint, diagnosis, or treatment of anger 
management.

The veteran was afforded a psychiatric examination for 
compensation and pension purposes in December 2001.  The 
veteran reported that while in the Army he was thrown three 
times from a horse and had three separate concussions.  He 
related that he started to have his rage attacks, in which he 
got intensely angry for short periods of time (usually 3 to 5 
minutes) around October 1998.  The veteran further related 
that he got into three fights with NCO's but did not have any 
legal charges pressed.
He also indicated that he was referred for an evaluation 
after the third episode and was given Prozac.  Additionally, 
he related that prior to being in the military, he would get 
angry, but that it was not the blind rage that he frequently 
had problems with then.  The veteran stated that he was not 
depressed, he slept well, enjoyed life, and had not been 
suicidal either recently or in the past.  He also indicated 
that he had not taken any psychotropics or undergone 
psychotherapy in the past.  He also indicated that he 
experienced periods of feeling elevated, like he could do 
anything, but did not give a clear history of hypomania or 
mania.  The veteran further stated that he was unsure why 
anger had been such a major problem for him.  He further 
noted that at times the rage was of such an intensity that he 
was unaware of what was going on around him and that he would 
become aggressive.  The veteran also reported that although 
he did not notice a difference, his wife felt that when he 
was on Prozac, his mood was more stable and he was less 
angry.  Upon mental status examination, the veteran was found 
to be friendly, euthymic, cooperative, and with a coherent 
thought process.  The examiner, after a review of the 
veteran's claims file and an interview, assessed the veteran 
as having intermittent explosive disorder.  The examiner 
further commented:

By his history, the problem with the 
explosive rage attacks began while in the 
military.  It is difficult to either 
confirm or deny that this is the case.  
By his history, he has had three 
concussions and it is possible that the 
head traumas can cause post-concussive 
problems including anger and headaches 
that he is reporting...In addition, he has 
had a trial of Prozac which he noticed no 
change, but his wife apparently noticed a 
positive change...SSRI like Prozac can be 
helpful for cases of intermittent 
explosive disorder.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Analysis

The veteran asserts that service connection is warranted for 
a psychiatric disability, claimed as intermittent explosive 
disorder.  The Board acknowledges that the veteran does have 
a current diagnosis of intermittent explosive disorder.  The 
Board, however, notes that the veteran's service medical 
records do not reflect that the veteran complained of or was 
diagnosed with an anger management problem in service and 
that he was first clinically diagnosed with intermittent 
explosive disorder in December 2001, three months after his 
September 2001 discharge.  However, the Board observes that 
the veteran's service medical records do establish that the 
veteran was on Prozac and that he had incurred concussions as 
a result of falling from horses.  The Board notes that this 
finding is significant and highly probative because the 
examiner from the December 2001 examination indicated that 
anger could be a post-concussive problem and that Prozac was 
used to treat intermittent explosive disorder.  Thus, because 
the record demonstrates that the veteran had concussions and 
was on Prozac while in service and the examiner from the 
December 2001 examination indicated anger problems could 
result from concussions and that Prozac could be used to 
treat intermittent explosive disorder, the Board, resolving 
all benefit of doubt in the veteran's favor, finds that the 
evidence supports a finding that manifestations of current 
intermittent explosive disorder were treated in service.  

As the Board has determined that the veteran experienced 
explosive rage disorder in service, the next inquiry is 
whether there is an etiological relationship between the in-
service disability and the current intermittent explosive 
disorder.  In this regard, the December 2001 examiner 
indicated that the veteran currently had intermittent 
explosive disorder, but that he was unable to confirm or deny 
that it began in service.  In this regard, the Board notes 
that American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(1994), in listing the criteria for a diagnosis of 
intermittent explosive disorder (§ 312.34), specifies that 
the aggressive episodes must not be due to a general medical 
condition (e.g., head trauma).  However, the December 2001 
examiner, after evaluating the veteran, found that he met the 
criteria for such diagnosis in the present case.  Thus, the 
Board finds that the evidence is in equipoise and resolving 
all benefit of doubt in the veteran's favor, concludes that a 
grant of service connection is warranted for a psychiatric 
disability, claimed as intermittent explosive disorder.


ORDER

Entitlement to service connection for a psychiatric 
disability, intermittent explosive disorder, is granted.


REMAND

A rating decision in August 2001, in pertinent part, granted 
service connection, and assigned initial ratings, for right 
shoulder impingement syndrome, mechanical low back pain, 
hypertension, vascular tension headaches, psoriasis, and 
right knee retropatellar pain syndrome, status post anterior 
cruciate ligament repair.  It also denied service connection 
for a right wrist disability.  Notice of these determinations 
was issued on October 17, 2001.  The veteran provided notice 
of disagreement with these determinations in April 2002.  
Although a RO letter dated in May 2002 advised the veteran 
that he had not specified the issues with which he disagreed, 
the Board notes that a two page letter signed by the veteran, 
dated April 16, 2002, did specify each issue with which the 
veteran disagreed.  This letter was also received in April 
2002.  The Board observes that in a March 2003 rating action, 
the RO increased the veteran's evaluation for hypertension 
and right knee retropatellar pain syndrome, status post 
anterior cruciate ligament repair, continued the 
noncompensable evaluations for vascular tension headaches and 
psoriasis, and continued to deny service connection for a 
right wrist disability.  However, the fact remains that the 
veteran has not been issued a statement of the case as to any 
of the aforementioned issues to date.  The Board observes 
that the where a statement of the case has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral is required by the Board.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO should issue a statement of the 
case that references the August 2001 
rating decision that denied service 
connection for a right wrist disability 
and granted service connection and 
assigned initial evaluations for right 
shoulder impingement syndrome, mechanical 
low back pain, hypertension, vascular 
tension headaches, psoriasis, and right 
knee retropatellar pain syndrome, status 
post anterior cruciate ligament repair.

The veteran and his representative should 
be provided the appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.  




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


